
	

114 HR 4671 IH: Small Business Protection Act of 2016
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4671
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Huizenga of Michigan (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to eliminate Federal Prison Industries advantages over the
			 private sector and small business in the procurement of commercially
			 available goods and services.
	
	
 1.Short titleThis Act may be cited as the Small Business Protection Act of 2016. 2.Modifications in authority of Federal Prison Industries (a)Elimination of mandatory sourcing for Government contracts (1)Section 4124 of title 18, United States Code, is repealed.
 (2)The table of sections at the beginning of chapter 307 of title 18, United States Code, is amended by striking the item relating to section 4124.
 (b)Elimination of Small Business Set-Asides for Federal Prison IndustriesSection 4122 of title 18, United States Code, is amended by adding at the end the following:  (f)Federal Prison Industries is ineligible to produce any product under a contract awarded to a small business concern pursuant to section 15(a) of the Small Business Act..
 (c)Protection of classified and sensitive informationSection 4122 of title 18, United States Code, as amended by subsection (b), is further amended by adding at the end the following:
				
 (g)The head of an executive agency may not enter into any contract with Federal Prison Industries under which an inmate worker would have access to—
 (1)any data that is classified; (2)any geographic data regarding the location of—
 (A)surface and subsurface infrastructure providing communications or water or electrical power distribution;
 (B)pipelines for the distribution of natural gas, bulk petroleum products, or other commodities; or (C)other utilities; or
 (3)any personal or financial information about any individual private citizen, including information relating to such person’s real property however described, without the prior consent of the individual..
 (d)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Attorney General shall report to Congress on the extent of re-entry employment preparation provided to inmates by participation in Federal Prison Industries. Such report shall focus on the rate of recidivism found among such inmates after release as compared to that rate among other inmates who did not participate in Federal Prison Industries.
			
